--------------------------------------------------------------------------------



EXECUTION COPY
CONFIDENTIAL






CME MEDIA ENTERPRISES B.V.









CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.









PPF (CYPRUS) LTD.










CME MEDIA INVESTMENTS S.R.O.






and






PGT CORPORATION S.R.O.





_________________________________________________
 

TV NOVA GROUP AGREEMENT
 

_________________________________________________





2 May 2005






DEWEY BALLANTINE
London
 

--------------------------------------------------------------------------------




CONTENTS


1
Interpretation
2
     
2
Warranties
7
     
3
The Business
8
     
4
Corporate Governance of the TV Nova Business
8
     
5
CME Ltd
12
     
6
Minority Rights
13
     
7
Restructuring of the TV Nova Group
14
     
8
Business Plan for the TV Nova Group
16
     
9
Pre-Emption Rights
16
     
10
Transfer of Ownership Interests
17
     
11
Tag Along and Drag Along Rights
20
     
12
Put and Call
21
     
13
Termination and Consequences of Termination
25
     
14
Status of Agreement
26
     
15
Performance by the CME Parties
27
   
 
16
Confidentiality
27
     
17
Entire Agreement
28
     
18
Assignments
28
     
19
Amendments
28
     
20
Variation and Waiver
29




--------------------------------------------------------------------------------


 
21
Costs
29
   
22
No Partnership
29
   
23
Third Party Rights
29
   
24
Notices
29
   
25
Severance
30
   
26
Further Assurance
30
   
27
Counterparts
30
   
28
Governing Law and Jurisdiction
30
   
29
Dispute Resolution
31
   
30
Non-Business Days
31
   
31
Damages Inadequate
31
   
SCHEDULE 1 TV Nova Executive Committee
33
   
SCHEDULE 2 Procedural Rules for Executive Directors of Newco/Oldco
35

 
-ii-

--------------------------------------------------------------------------------




THIS TV NOVA GROUP AGREEMENT (this "Agreement") is made by way of a deed on 2
May 2005
 

BETWEEN:
 

(1)
CME MEDIA ENTERPRISES B.V., a company organized under the laws of the
Netherlands, and having its registered office at Birkstraat 89, 3768 HD Soest,
the Netherlands ("CME ME");



(2)
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company organized under the laws of
Bermuda, and having its registered office at Clarendon House, Church Street,
Hamilton, HM CX Bermuda ("CME Ltd");



(3)
PPF (CYPRUS) LTD., a company organized under the laws of the Republic of Cyprus
with registered number HE 92433, and having its registered office at Arch.
Makariou III, 2-4, Capital Center, 9th Floor, PC 1505, Nicosia, Cyprus ("PPF");



(4)
CME MEDIA INVESTMENTS S.R.O., a limited liability company organized and existing
under the laws of the Czech Republic, and registered in the Commercial Register
maintained by the Municipal Court in Prague, section C, insert 106550,
identification number 27235173, with its seat at Prague 5, Krizeneckeho nam.
1078/5, 152 00 Czech Republic ("Newco"); and



(5)
PGT CORPORATION S.R.O. (pending the registration of the change of the corporate
name to CME Media Services s.r.o.), a limited liability company organized and
existing under the laws of the Czech Republic, and registered in the Commercial
Register maintained by the Municipal Court in Prague, section C, insert 95420,
identification number 27088944, with its seat at Prague 1, Klimentska 46, 110 02
Czech Republic, pending the registration of the change of its seat to Prague 5,
Krizeneckeho nam. 1078/5, 152 00 Czech Republic ("Oldco").



WHEREAS:


(A)
CME ME, CME Ltd. and PPF have entered into a Framework Agreement dated 13
December 2004 pursuant to which CME ME has agreed to purchase from PPF 85% of
the TV Nova Group (the "Framework Agreement").



(B)
In connection with such acquisition of the TV Nova Group, PPF has acquired a 15%
Newco Ownership Interest from CME Ltd and a 15% Oldco Ownership Interest from
CME ME and CME Ltd has retained an 85% Newco Ownership Interest and CME ME has
retained an 85% Oldco Ownership Interest.



(C)
The Parties acknowledge that during the term of this Agreement CME Ltd may
transfer its 85% Newco Ownership Interest to CME ME.



(D)
Pursuant to the Framework Agreement, the Parties wish to enter into this
Agreement to regulate the conduct of the TV Nova Group and Newco and Oldco.



IT IS AGREED as follows:




--------------------------------------------------------------------------------




1
Interpretation



1.1
Capitalized terms not otherwise defined herein shall, unless the context
requires otherwise, bear the meanings ascribed thereto in the Framework
Agreement;

 
"Acquisition Notice"
has the meaning given in Clause 10.2.7;
   
"Antimonopoly Approval"
means (i) a final and effective decision of the Antimonopoly Office or the
Foreign Antimonopoly Office, approving the concentration of the Parties within
the meaning of the applicable laws, as proposed in the proceeding before the
Antimonopoly Office or the Foreign Antimonopoly Office, or (ii) a decision of
the Antimonopoly Office or the Foreign Antimonopoly Office that the
concentration of the Parties is not subject to the Antimonopoly Office’s nor the
Foreign Antimonopoly Office’s approval, as the case may be;
   
"Board of Directors"
means the board of directors of any entity;
   
"Business Plan"
has the meaning given in Clause 8.1;
   
"Call"
has the meaning given in Clause 12.2;
   
"Call Notice"
has the meaning given in Clause 12.3.2;
   
"Call Price"
means an amount in US$ equal to the value of:
     
(i)    25% of the TV Nova Value as at the Closing Commencement Date (determined
pursuant to the Framework Agreement)
     
plus
     
(ii)   interest accrued at the rate of One-Month LIBOR plus 200 bps per annum on
the amount set out in (i) above during the period commencing on the Closing
Completion Date and ending on the Settlement Date
     
minus



-2-

--------------------------------------------------------------------------------


 

 
(iii)  the amount of any Distributions received by PPF from the TV Nova Group
during the period commencing on the Closing Completion Date and ending on the
Settlement Date,
     
subject to adjustment pursuant to Clause 12.6;
   
"CME Group Transfer"
means a transfer by CME ME or CME Ltd of all or any part of its CME Nova
Interest to one or more of its affiliates;
   
"CME Loan"
means the Indebtedness of Oldco to CME ME created pursuant to the CME Loan
Agreement;
   
"CME Loan Agreement"
means a loan agreement dated as of the date hereof between CME ME and Oldco;
   
"CME ME Acquisition Notice"
has the meaning given in Clause 10.3.5;
   
"CME Nova Interest"
means CME ME's Oldco Ownership Interest and CME Ltd’s or CME ME’s (as the case
may be) Newco Ownership Interest;
   
"Commercial Code"
means the commercial code of the Czech Republic as is in force from time to
time;
   
"Distributions"
means any cash dividend to Newco or Oldco shareholders (pursuant to the
Commercial Code) and any payments of principal or interest pursuant to the CME
Loan Agreement;
   
"Drag Along Right"
has the meaning given in Clause 11.2.1;
   
"Executive Directors"
means in respect of any Czech limited liability company, the one or more
executive directors which constitute its statutory organ;
   
"Exercise Notice"
means a Put Notice or a Call Notice;
   
"Financial Year"
means the financial year of the TV Nova Group, which shall be a 12 month period
ending on December 31 of each year;



-3-

--------------------------------------------------------------------------------


 
"Galaxie Sport"
means a limited liability company organized and existing under the laws of the
Czech Republic, with a registered capital of CZK 105,000, that operates a sports
television broadcasting business pursuant to the Galaxie Sport License;
   
"Galaxie Sport License"
means license File No. Ru/72/02 granted by the Media Council on March 19, 2002
and valid for a period of 12 years from March 28, 2002, under which Galaxie
Sport operates the Czech television broadcasting station called "Galaxie sport";
   
"Independent Valuer"
has the meaning given in Clause 12.4.1;
   
"Initial Business Plan"
means the 2005 TV Nova Budget;
   
"Minority Rights"
means PPF's right to approve the matters set out in Clause 6;
   
"New Capital"
has the meaning given in Clause 9.1;
   
"Newco Ownership Interest"
means an Ownership Interest in Newco;
   
"Objection Notice"
has the meaning given in Clause 12.3.3;
   
"Oldco Ownership Interest"
means an Ownership Interest in Oldco;
   
"One-Month LIBOR"
means the interest rate determined by the British Bankers’ Association as the
London Interbank Offered Rate for US$ for a one month period at or about 11 a.m.
(London time) on the second London banking day of each month, as displayed on
the relevant Bloomberg screen;
   
"Ownership Interests"
means the shares, participation rights or other equity ownership interest of any
corporate person (including the right to receive any Distributions from time to
time in relation to such Ownership Interest), and any reference to an [Entity]
Ownership Interest refers to the equity ownership of the relevant entity;
   
"PC Disposal Notice"
means a notice delivered by CME ME to PPF following the delivery of an Exercise
Notice, pursuant to which CME ME elects to sell 100% of the TV Nova Group to a
third party;



-4-

--------------------------------------------------------------------------------


 
"PC Purchaser"
has the meaning given in Clause 12.5.3(a);
   
"PPF Nova Interest"
means PPF's Newco Ownership Interest and PPF's Oldco Ownership Interest;
   
"PPF Transfer Notice"
has the meaning given in Clause 10.3.3;
   
"Pre-Emption Rights"
has the meaning given in Clause 9.1;
   
"Proportionate Percentage"
means at any time the percentage that is equal to such Party's [Entity]
Ownership Interest as a percentage of the total issued and outstanding [Entity]
Ownership Interest;
   
"Proposed Participation Price"
means the proposed price for the subscription for and participation in New
Capital as specified by Newco or Oldco (as appropriate) in the relevant decision
of the general meeting;
   
"Purchaser"
has the meaning given in Clause 10.2.6;
   
"Put"
has the meaning given in Clause 12.1;
   
"Put Notice"
has the meaning given in Clause 12.3.1;
   
"Put Price"
means an amount in US$ equal to the lesser of the value of:
     
(i)   15% of the value of the TV Nova Group as determined on the date of
exercise of the Put pursuant to Clause 12.4; or
     
(ii)  15% of the TV Nova Value as at the Closing Commencement Date (determined
pursuant to the Framework Agreement),
     
subject to adjustment pursuant to Clause 12.6;
   
"Settlement Date"
has the meaning given in Clause 12.5.4;
   
"Supervisory Board"
means the supervisory board of a limited liability company or joint stock
company;



-5-

--------------------------------------------------------------------------------


 
"Tag Along Notice"
has the meaning given in Clause 11.1.2;
   
"Transaction Memorandum"
means the agreement of even date herewith between CME ME and PPF setting out a
detailed description of the steps required to give effect to the acquisition of
the TV Nova Group by CME ME and CME Ltd;
   
"Tag Along Right"
has the meaning given in Clause 11.1.1;
   
"Transfer Notice"
has the meaning given in Clause 10.2.5;
   
"TV Nova Executive Committee"
has the meaning in Clause 4.2;
   
"Voting Rights"
means the voting rights of a Party in Newco or Oldco and/or any of the companies
in the TV Nova Group and/or such Party's subsidiaries and/or other entities over
which it exercises management control (as appropriate).



1.2
Interpretation


 
In construing this Agreement, unless otherwise specified:

 

 
(a)
references to Clauses and Schedules are to clauses of, and schedules to, this
Agreement;


 

 
(b)
references to a "person" shall be construed so as to include any physical or
legal person, firm, company or other body corporate, government, state or agency
of a state, local or municipal authority or government body or any joint
venture, association or partnership (whether or not having separate legal
personality);


 

 
(c)
reference to an "affiliate" of any person shall mean any "subsidiary" of that
person or a "holding company" of that person or any other subsidiary of that
holding company, as "subsidiary" and "holding company" are defined in Section
736 of the Companies Act 1985, provided that notwithstanding such definition,
each member of the PPF Group shall be deemed an affiliate of PPF for purposes of
the Transaction Documents;




 
(d)
a reference to any law, regulation, statute or statutory provision shall be
construed as a reference to the same as it may have been, or may from time to
time be, amended, modified or re-enacted;


 

 
(e)
any reference to a "day" (including within the phrase "Business Day") shall mean
a period of 24 hours running from midnight to midnight (except for the days of
time change lasting 25 or 23 hours which days shall be 25 or 23 hours
respectively);




-6-

--------------------------------------------------------------------------------






 
(f)
references to time are to Central European Time;


 

 
(g)
a reference to any other document referred to in this Agreement is a reference
to that other document as amended, varied, novated or supplemented (other than
in breach of the provisions of this Agreement) at any time;


 

 
(h)
headings, recitals and titles are for convenience only and do not affect the
interpretation of this Agreement;


 

 
(i)
general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words;


 
 
(j)
references to a "Party", or the "Parties" shall be to CME ME, CME Ltd, PPF,
Newco and Oldco and shall be construed as to include each of their respective
legal successors and permitted assignees;




 
(k)
"control" means the power to direct the management and policies of the entity
whether through the ownership of share capital, by contract or otherwise; and




 
(l)
"acting in concert" means acting together pursuant to an agreement or
understanding (whether formal or informal) or to be deemed to be acting in
concert under applicable law.


 
2
Warranties



Each of the Parties warrants to each other Party that:



 
(a)
it has full power, authority and right to enter into and carry out its
obligations hereunder;




 
(b)
this Agreement constitutes the valid and legally binding obligations of it; and




 
(c)
the entry into and performance by it of, and the completion of the transactions
contemplated by, this Agreement do not and will not conflict with:




 
(i)
any law or regulation or judicial or other order,




 
(ii)
its constitutional documents; or




 
(iii)
any document which is binding on it or on any of its assets;




 
(d)
entry into this Agreement and the performance of the obligations contained
herein will not require the consent or approval of any third persons; and



-7-

--------------------------------------------------------------------------------


 

 
(e)
it is neither insolvent or unable to pay its debts as they fall due (as such
expression is defined in sub-sections 1(a) to (d) (inclusive) and sub-section
(2) of section 123 of the Insolvency Act 1986).



2.2
Each of the warranties set out above are deemed to be repeated by CME ME, CME
Ltd and PPF upon the exercise of the Put, the Call, the Drag Along Right or the
Tag Along Right.



2.3
Each of the warranties set out above, each time they are made by CME ME, CME Ltd
or PPF, are "Warranties" for the purposes of the Framework Agreement.


 
3
The Business


 
3.1
The business of Newco and Oldco is to operate the TV Nova Business.



3.2
Each Party shall use its reasonable endeavors to promote and develop the TV Nova
Business to the best advantage of the TV Nova Business.



3.3
CME ME undertakes to ensure that both Newco and Oldco are single purpose
vehicles that shall not engage in any business other than as set out in Clause
3.1 above.


 
4
Corporate Governance of the TV Nova Business



4.1
General Principles




 
4.1.1
CME ME, CME Ltd and PPF shall be entitled to representation on the governing
bodies of Newco, Oldco and the companies in the TV Nova Group as set forth in
more detail in Clauses 4.3 to 4.8 below. For as long as CME Ltd holds any Newco
Ownership Interest, such interest shall be represented by the representatives
appointed by CME ME under this Clause 4.


 

 
4.1.2
The general principle for allocation of representation on the governing bodies
of Newco, Oldco and the companies in the TV Nova Group, subject to Clause 4.8
and Clause 4.6.2, is that CME ME shall be entitled to the majority
representation on each governing body and PPF shall be entitled to at least one
representative on each governing body, but not more than one-third of the
representation on any such governing body or in relation to any entity.




 
4.1.3
The Parties shall exercise all of their respective Voting Rights and powers to
procure, or as appropriate procure that Newco, Oldco and / or the relevant
company in the TV Nova Group procures, the matters set out in this Clause 4.




 
4.1.4
CME ME and PPF shall ensure that their respective nominees shall have
professional experience and qualifications appropriate for their positions in
Newco, Oldco or the TV Nova Group.



-8-

--------------------------------------------------------------------------------


 

 
4.1.5
CME ME and PPF may at any time replace any of their respective nominees
appointed pursuant to this Clause 4 and the Parties shall exercise their
respective Voting Rights and powers to procure that any nominees who are being
replaced are removed from and the replacement nominees are appointed as
Executive Directors (or to the Boards of Directors if appropriate) or to the
Supervisory Board, as the case may be, of the relevant entity as soon as is
practicable.




 
4.1.6
CME ME shall procure that any CME ME appointees shall resign immediately upon
CME ME ceasing to have any CME Nova Interest. PPF shall procure that any PPF
appointees shall resign immediately upon PPF ceasing to have any PPF Nova
Interest.




 
4.1.7
None of the Executive Directors (or members of the Boards of Directors if
appropriate) or members of the Supervisory Board of Newco, Oldco or any other TV
Nova Group company shall be remunerated for his time spent on Newco, Oldco or TV
Nova Group business, save for reasonable out-of-pocket expenses incurred wholly
for the purpose of acting as a director or supervisory board member of Newco,
Oldco or another TV Nova Group company, except as may otherwise be agreed by CME
ME and PPF with respect to any directors of CET 21, CP 2000 and MAG MEDIA that
also provide full-time management for such companies.




 
4.1.8
Meetings of the Executive Directors (or the Boards of Directors if appropriate)
or the Supervisory Boards of each of Newco, Oldco and the TV Nova Group
companies set forth in Clauses 4.3 to 4.7 shall be held at least quarterly and
shall, unless all directors or, as the case may be, supervisory board members
consent otherwise, be convened on not less than five Business Days’ notice
accompanied by an agenda and, to the extent practical, any supporting
documentation.




 
4.1.9
Except as provided in the procedural rules for the Executive Directors of Newco
and Oldco in Schedule 2 hereto, the quorum for a meeting of the Executive
Directors (or the Board of Directors if appropriate) or the Supervisory Boards
of each of Newco, Oldco and the TV Nova Group companies set forth in Clauses 4.3
to 4.7 shall be 2 directors or, as the case may be, supervisory board members,
being at least 1 CME ME appointed director or supervisory board member and 1 PPF
appointed director or supervisory board member.




 
4.1.10
Except as provided in Clause 6, or as required pursuant to applicable law, all
decisions of the Executive Directors (or the Board of Directors if appropriate)
or Supervisory Boards of each of Newco, Oldco and the TV Nova Group companies
shall be taken by simple majority vote.




 
4.1.11
Procedural rules for the Executive Directors of Newco and Oldco are set forth in
detail in Schedule 2 hereto. CME ME and PPF shall procure that their respective
Executive Directors shall conduct their activities in accordance with such
rules.


 
-9-

--------------------------------------------------------------------------------


 
4.2
TV Nova Executive Committee



As soon as practicable after the date hereof CME ME and PPF shall form and
operate a committee of the shareholders of the TV Nova Group in accordance with
the provisions set out in Schedule 1 for the purposes of coordinating the
affairs of the TV Nova Group (the "TV Nova Executive Committee").
 

4.3
Newco




 
(a)
Newco shall have 3 Executive Directors.




 
(b)
CME ME shall have the right to nominate in writing and be represented by 2 of
Newco's Executive Directors.




 
(c)
PPF shall have the right to nominate in writing and be represented by 1 of
Newco's Executive Directors.




 
(d)
The Parties shall procure that CME ME's and PPF's respective nominees are
promptly appointed as Executive Directors of Newco.



4.4
Oldco




 
(a)
Oldco shall have 3 Executive Directors.




 
(b)
CME ME shall have the right to nominate in writing and be represented by 2 of
Oldco's Executive Directors.




 
(c)
PPF shall have the right to nominate in writing and be represented by 1 of
Oldco's Executive Directors.




 
(d)
The Parties shall procure that CME ME's and PPF's respective nominees are
promptly appointed as Executive Directors of Oldco.



4.5
Vilja




 
4.5.1
Board of Directors

 

 
(a)
The Board of Directors of Vilja shall consist of 3 directors.




 
(b)
CME ME shall have the right to nominate in writing and be represented by 2
directors on Vilja's Board of Directors.




 
(c)
PPF shall have the right to nominate in writing and be represented by 1 director
on Vilja's Board of Directors.

 

 
(d)
CME ME and PPF shall procure that CME ME's and PPF's respective nominees are
promptly appointed to Vilja's Board of Directors.

 

 
4.5.2
Supervisory Board

 

 
(a)
The Supervisory Board of Vilja shall consist of 3 members.


-10-

--------------------------------------------------------------------------------




 
(b)
CME ME shall have the right to nominate in writing and be represented by at
least 2 members of Vilja's Supervisory Board.




 
(c)
PPF shall have the right to nominate in writing and be represented by 1 member
of Vilja's Supervisory Board.




 
(d)
The Parties shall procure that CME ME's and PPF's respective nominees are
promptly appointed to Vilja’s Supervisory Board.

 
4.6
CP 2000




 
4.6.1
Board of Directors

 

 
(a)
The Board of Directors of CP 2000 shall consist of 3 directors.




 
(b)
CME ME shall have the right to nominate in writing and be represented by 2
directors on CP 2000's Board of Directors.




 
(c)
PPF shall have the right to nominate in writing and be represented by 1 director
on CP 2000's Board of Directors.




 
(d)
The Parties shall procure that CME ME's and PPF's respective nominees are
promptly appointed to CP 2000's Board of Directors.

 



 
4.6.2
Supervisory Board




 
(a)
The Supervisory Board of CP 2000 shall consist of at least 3 members.




 
(b)
CME ME shall have the right to nominate in writing and be represented by at
least 2 members of CP 2000's Supervisory Board.




 
(c)
The third member of the Supervisory Board shall be elected by the employees of
CP 2000 in accordance with the Commercial Code.




 
(d)
The Parties shall procure that CME ME's nominees are promptly appointed to CP
2000's Supervisory Board.


 
4.7
CET 21




 
4.7.1
Executive Directors

 

 
(a)
CET 21 shall have 3 Executive Directors.




 
(b)
CME ME shall have the right to nominate in writing and be represented by at
least 2 of CET 21's Executive Directors.




 
(c)
PPF shall have the right to nominate in writing and be represented by 1 of CET
21's Executive Directors.




 
(d)
The Parties shall procure that CME ME's and PPF's respective nominees are
promptly appointed as Executive Directors of CET 21.

 


 
4.7.2
Chief Executive Officer



-11-

--------------------------------------------------------------------------------




The initial Chief Executive Officer of CET 21 shall be Petr Dvorak. Subject to
termination for cause, the initial term of appointment shall be one year from
the date of this Agreement.
 

4.8
Other TV Nova Group Companies



CME ME shall have the right to appoint the governing bodies of all other
companies in the TV Nova Group not specified in Clauses 4.3 to 4.7, provided
however that if any other companies are established as part of the TV Nova Group
which are as material to the TV Nova Business as any of the companies listed in
Clauses 4.3 to 4.7, the provisions of Clause 4.1.2 shall apply to such
companies.
 

5
CME Ltd



5.1
If, at any time after the Closing Completion Date, PPF delivers to CME ME a
notice requesting the appointment of Petr Kellner to CME Ltd's Board of
Directors, together with a duly completed CME Director Questionnaire which is
acceptable to CME Ltd, CME ME shall procure that Petr Kellner is appointed to
CME Ltd's Board of Directors as a non-executive director with the same rights as
other non-executive directors on the CME Ltd Board of Directors, with no
obligations to CME Ltd other than those (a) imposed by the laws of the United
States of America and Bermuda and (b) specifically agreed in writing by Petr
Kellner and CME Ltd. PPF acknowledges that it shall only be entitled to make one
request to CME Ltd with respect to Petr Kellner's appointment, provided however
that in the event that Petr Kellner does not qualify as an independent director
under the NASDAQ Marketplace Rules, such request and appointment may be deferred
until such time as CME Ltd is able to accept another non-independent director in
compliance with the relevant composition requirements for a Board of Directors
under the NASDAQ Marketplace Rules.



5.2
During the period following the Closing Commencement Date, but prior to any
appointment of Petr Kellner to the Board of Directors of CME Ltd or in the
period after Petr Kellner has resigned such appointment, CME ME shall procure
that Petr Kellner shall have the right to, or to have his designee (provided
that such designee shall not be involved in the management of the TV Nova
Business), attend any or all meetings of CME Ltd's Board of Directors and its
audit committee as an observer (except to the extent that such attendance is
prohibited by law, advised against by any counsel of CME Ltd, or objected to by
any member of the Board of Directors of CME Ltd on the grounds that it is
inconsistent with such director's ability to exercise his fiduciary duties).


 
5.3
The right of appointment to or to attend meetings of the Board of Directors of
CME Ltd shall terminate upon the date on which PPF (together with its
affiliates) own in aggregate less than 5% of the outstanding CME Shares, unless
the Board of Directors of CME Ltd (excluding the vote of Petr Kellner) elects to
extend such right for a longer period of time.

 

-12-

--------------------------------------------------------------------------------


 
6
Minority Rights

 
6.1
CME ME, CME Ltd and PPF have agreed that PPF shall be entitled to have and to
exercise certain minority rights with respect to the PPF Nova Interest and its
indirect interest in the TV Nova Group, as set forth in Clauses 6.2 and 6.3
below.


 
6.2
Newco and Oldco each undertakes that it shall not, and CME ME, CME Ltd and PPF
shall procure by the exercise of their Voting Rights that each of Newco and
Oldco shall not, without the prior written consent of PPF, except in connection
with the Transaction Memorandum:




 
(a)
vary in any respect its memorandum or articles of association or the rights
attaching to any of its Ownership Interests or waive any provision in any of the
same or adopt or pass any resolutions inconsistent with the same or this
Agreement;


 

 
(b)
pass any resolution for its winding up or present any petition for its
administration (or equivalent procedure according to the laws of any relevant
jurisdiction);


 

 
(c)
amalgamate or merge with any other company or business undertaking;

 

 
(d)
demerge, reorganize or divide into different entities or otherwise change its
legal form;

 



 
(e)
increase the amount of its authorized or issued share capital, issue shares or
grant any option or other interest (in the form of convertible securities or in
any other form) over or in its share capital or allow any of its share capital
to be subscribed for if payment therefor is non-monetary or in the form of an
in-kind contribution;


 

 
(f)
decrease or effect any repurchase of shares or reduction or cancellation of the
amount of its authorized or issued share capital or purchase or redeem any of
its own shares;




 
(g)
effect any reorganization of its share capital other than as set out in (e) and
(f) above;




 
(h)
set-off any of its monetary receivables against receivables related to the
repayment of investment into its registered capital;




 
(i)
enter into any control agreement, transfer of profit agreement, silent
partnership agreement or agreement or arrangements (whether or not recorded in
writing) effecting a substantially similar purpose or amend any such agreement;




 
(j)
transfer or otherwise dispose of any substantial part of its assets to any of
its shareholders pursuant to the procedure analogous to a squeeze-out as set out
in §220(p) of the Commercial Code;

 
-13-

--------------------------------------------------------------------------------


 

 
(k)
enter into any arrangement, contract or transaction with any related party other
than on arm's length terms;

 

 
(l)
in any single transaction or series of related transactions over a period of 12
months or less, (1) purchase or otherwise acquire, or make any investments in,
any assets or any interests therein outside the Television Business in the Czech
Republic, (2) sell, transfer or otherwise dispose of any investments in any
assets or any interests therein outside the Television Business in the Czech
Republic, or (3) sell, transfer or otherwise dispose of any assets or any
interests therein of the TV Nova Group, in each case where such acquisition,
disposal or investment has a value greater than 20% of the asset value of the TV
Nova Group; or


 

 
(m)
incur any Indebtedness in connection with any acquisition, disposal or
investment pursuant to (l) above.

 

6.3
CME ME, CME Ltd and PPF undertake and shall procure by the exercise of their
Voting Rights that the foregoing minority rights of PPF shall apply to each of
the companies in the TV Nova Group.


 
7
Restructuring of the TV Nova Group



7.1
The Parties agree that the TV Nova Group shall be restructured in accordance
with the Transaction Memorandum.



7.2
CME ME, CME Ltd and PPF each undertake to use its best endeavors (including the
exercise of its Voting Rights) to support and facilitate the achievement of the
restructuring of the TV Nova Group pursuant to the Transaction Memorandum
(including any alteration to the corporate form of Newco or Oldco (as
appropriate)) and shall procure that their affiliates support and facilitate
such restructuring.


 
7.3
PPF undertakes to use its best endeavors to procure that, if possible, all of
the personnel of AQS designated by CME ME become employees of CET 21 as soon as
practicable.


 
7.4
PPF undertakes to procure (including by the exercise of its Voting Rights) that
upon approval of the Media Council of the transfer by CEDC of its 1.25%
Ownership Interest to PPF, such 1.25% CET 21 Ownership Interest is transferred
by PPF to Vilja immediately upon receipt of the approval of the Media Council
for such transfer. For the period commencing on the date hereof and up to and
including the date upon which the 1.25% CET 21 Ownership Interest is fully and
irrevocably transferred to Vilja, PPF shall pay to CME ME an amount equal to 85%
of the distributions received by CEDC on behalf of PPF or directly by PPF (as
the case may be) from the 1.25% CET 21 Ownership Interest, within 5 Business
Days of receipt by CEDC or PPF of such distribution.

 
7.5
CME ME and PPF acknowledge that the acquisition of Galaxie Sport, the holder of
the Galaxie Sport License, is in their joint interest. After the Closing
Completion Date, CME ME shall undertake a due diligence review of Galaxie Sport.
If CME ME’s review and evaluation of the acquisition of Galaxie Sport gives CME
ME reasonable satisfaction regarding the legal and financial condition of
Galaxie Sport, then following such review and evaluation, CME ME and PPF shall
cause CP 2000 or another entity in the TV Nova Group to prepare and submit
requests for Antimonopoly Approval and notice to the Media Council for the
acquisition of a 100% Ownership Interest in Galaxie Sport. PPF undertakes to
procure that upon receipt by the TV Nova Group of Antimonopoly Approval and
proper notice to the Media Council for the acquisition of Galaxie Sport, a 100%
Ownership Interest in Galaxie Sport, which represents the portion of the votes
in the General Meeting equal to 100%, will be transferred on arm’s length terms
to CP 2000 or another entity in the TV Nova Group, free from all liens, charges,
equities, encumbrances, pre-emption rights, rights of first refusal and other
rights exercisable by third parties; provided, however, that the purchase price
payable by CP 2000 (or any other entity in the TV Nova Group) shall not be more
than CZK 120,000,000 on a debt-free basis, and provided further that if CME ME
has not finalized its due diligence review of Galaxie Sport and confirmed to PPF
that it desires to have the TV Nova Group acquire Galaxie Sport by November 30,
2005, PPF shall not be obligated to procure the acquisition and transfer of the
100% Galaxie Sport Ownership Interest. The transfer agreements for the Galaxie
Sport Ownership Interest shall include appropriate warranties and undertakings
by the transferors comparable to the warranties and relevant undertakings in the
Framework Agreement, and other customary conditions and terms. CME ME undertakes
to cause CP 2000 (or such other entity in the TV Nova Group that has been
designated as the intended purchaser of Galaxie Sport) to negotiate and agree
the terms of the transfer agreement within 30 days after PPF informs CME ME that
it has reached a preliminary agreement with the sellers as to the purchase price
for the 100% Galaxie Sport Ownership Interest within the limits specified above.
In consideration of such transfer, CME ME shall pay to PPF, upon completion of
such transfer, an amount equal to 25% of the purchase price paid by CP 2000 (or
another entity in the TV Nova Group) for the 100% Ownership Interest in Galaxie
Sport.



-14-

--------------------------------------------------------------------------------


 
7.6
PPF undertakes that for the purposes of Clause 6 (Minority Rights) it shall
consent to:




 
(a)
any merger or amalgamation of CP 2000 and any of CP 2000’s direct or indirect
subsidiaries with Oldco,




 
(b)
any acquisition by Oldco of all of the assets of CP 2000 or all of the assets of
any of CP 2000’s direct or indirect subsidiaries,




 
(c)
the conversion of Newco and/or Oldco (as appropriate) from a Czech joint stock
company to a Czech limited liability company or vice versa,




 
(d)
the merger of Oldco and Newco,




 
(e)
the matters set out in Clauses 7.3 to 7.5 above; and



-15-

--------------------------------------------------------------------------------





 
(f)
the matters set out in the Transaction Memorandum including an increase in the
registered share capital by Newco as contemplated therein.



7.7
Notwithstanding any other provision of this Agreement or the Transaction
Memorandum, completion of the matters set out in the Transaction Memorandum
including an increase in the registered share capital of Newco as contemplated
therein shall not affect the Parties' proportionate Ownership Interests in Newco
and Oldco as at the date of this Agreement, which are described in Recital (B).


 
8
Business Plan for the TV Nova Group


 
8.1
CME ME, CME Ltd and PPF shall exercise their respective Voting Rights to procure
that prior to the end of each Financial Year, the Executive Directors of Newco
and Oldco shall prepare and approve a business plan for the TV Nova Group for
the next Financial Year (the "Business Plan"), which shall include, in
particular, the following:




 
(a)
a cashflow statement giving:




 
(i)
an estimate of the working capital requirements; and




 
(ii)
a recommendation for the necessary retention of profits of the previous
Financial Year to satisfy such working capital requirements;




 
(b)
a projected profit and loss account;




 
(c)
an operating budget and balance sheet forecast;




 
(d)
a management report giving business objectives for the year; and




 
(e)
a financial report which shall include an analysis of the results of TV Nova
Group for the previous Financial Year compared with the Business Plan for that
year, identifying variations in sales revenues, costs and other material items.


 
9
Pre-Emption Rights


 
9.1
If Newco or Oldco (as appropriate) decides to increase its registered share
capital (the "New Capital") other than as contemplated pursuant to the
Transaction Memorandum, each holder of a Newco Ownership Interest or an Oldco
Ownership Interest (as appropriate) shall have the obligation to subscribe for
up to its Proportionate Percentage of the New Capital at the Proposed
Participation Price and upon the terms and conditions set forth in the
resolution of the general meeting of Newco or Oldco (as appropriate) (the
"Pre-Emption Rights").



-16-

--------------------------------------------------------------------------------




9.2
The failure of a Party to take up its Proportionate Percentage of New Capital as
required pursuant to Clause 9.1 within the period specified in the resolution of
the general meeting shall be deemed to be a breach of this Agreement. If a Party
does not exercise its Pre-Emption Right regarding any such New Capital upon the
terms and conditions set forth in the resolution of the general meeting of Newco
or Oldco (as appropriate), all other Parties may assume, on a pro rata basis,
the commitment to subscribe for and pay up the Proportionate Percentage of the
New Capital of the breaching Party and the amount of the Parties’ Ownership
Interests shall be adjusted on a pro rata basis in accordance with the amount of
any unexercised portion of the Pre-Emption Rights so assumed and paid up by the
other Parties and the amount of the Parties’ Ownership Interests.



9.3
The completion of the subscription and payment of the New Capital by the
relevant Parties under this Clause 9 shall take place as determined and upon the
terms and conditions set forth in the resolution of the general meeting of Newco
and Oldco (as appropriate).



9.4
All of the Parties to the transaction shall execute such documents and take such
actions as are otherwise necessary or appropriate.



9.5
If Newco or Oldco is converted from a Czech limited liability company to a Czech
joint stock company, the Parties shall adopt the procedures in connection with
any increase of the registered capital similarly with whatever modification is
necessary to give effect to the commercial intention of the Parties.


 
10
Transfer of Ownership Interests



10.1
CME Ltd Transfers


 
Notwithstanding the provisions of Clause 10.2, CME Ltd may transfer its Newco
Ownership Interest, directly or indirectly, to CME ME as contemplated by the
Transaction Memorandum without any restrictions.

 
10.2
CME Parties Transfers




 
10.2.1
Subject to the provisions of this Clause 10.2, the CME Parties may sell,
transfer, grant any security interest over, or otherwise dispose of all of the
CME Nova Interest to any person at any time after the first anniversary of the
date of this Agreement; provided, however, that the CME Parties may prior to
such date grant a security interest over all of the CME Nova Interest to a
non-affiliated financial institution for purposes of securing financing in order
to acquire the CME Nova Interest or, in the event of the exercise of the Call or
the Put, the PPF Nova Interest; provided, further, that such security interest
or the enforcement thereof shall not undermine or frustrate PPF’s rights under
this Agreement, and PPF agrees to reasonably cooperate with the CME Parties and
their lenders to permit the granting of such security interest in a manner
consistent with this clause.

 

 
10.2.2
CME ME may transfer all or part of its Oldco Ownership Interest and CME Ltd or,
as the case may be, CME ME, may transfer all or part of its Newco Ownership
Interest pursuant to a CME Group Transfer (provided that (i) if the relevant CME
Group Transfer relates to only part of CME ME's Oldco Ownership Interest and/or
only part of CME Ltd's or, as the case may be, CME ME’s Newco Ownership
Interest, CME ME and/or CME Ltd (as appropriate) and their transferee(s) shall
together be bound by the terms of this Agreement, (ii) if the relevant CME Group
Transfer relates to all of the CME Nova Interest the transferee shall be bound
by the terms of this Agreement in place of CME ME and/or CME Ltd (as
appropriate) and (iii) irrespective of whether the CME Group Transfer is a whole
or a partial transfer of the CME Nova Interest, CME ME and/or CME Ltd (as
appropriate) undertake to ensure that the relevant transferee can satisfy its
obligations and liabilities pursuant to this Agreement).



-17-

--------------------------------------------------------------------------------


 

 
10.2.3
CME ME and CME Ltd may transfer all of the CME Nova Interest pursuant to a PC
Disposal Notice (as provided in Clause 12.5.3), or all of the CME Nova Interest
otherwise only in accordance with the following provisions of this Clause.


 

 
10.2.4
If at any time the CME Parties sell, transfer, grant security over, or otherwise
dispose of any part of the CME Nova Interest (other than pursuant to a CME Group
Transfer), such part must constitute equal pro rata proportions of CME Ltd's
Newco Ownership Interest and CME ME's Oldco Ownership Interest and such Newco
Ownership Interest and Oldco Ownership Interest shall be sold, transferred or
disposed of to one and the same Purchaser.


 

 
10.2.5
If the CME Parties wish to sell, transfer or otherwise dispose of all of the CME
Nova Interest other than pursuant to a CME Group Transfer or a PC Disposal
Notice, they shall give notice to PPF of such intention (a "Transfer Notice"). 


 

 
10.2.6
A Transfer Notice shall specify 

 

 
(a)
the identity of the purchaser (the "Purchaser");




 
(b)
the full terms and conditions of such transfer (direct and indirect);




 
(c)
the price to be paid for the CME Nova Interest; and




 
(d)
a statement of whether the Purchaser would be interested to acquire 100% of the
TV Nova Group and a statement, subject to PPF's Tag Along Right, as to whether
the CME Parties intend to exercise their Drag Along Right.

 


 
10.2.7
Upon receipt of a Transfer Notice, PPF shall have 20 Business Days to give
written notice to the CME Parties of PPF’s intention to acquire the CME Nova
Interest (an "Acquisition Notice").


 

 
10.2.8
If PPF delivers an Acquisition Notice to the CME Parties, the CME Parties and
PPF shall within 20 Business Days from the receipt by the CME Parties of the
Acquisition Notice proceed with the sale and purchase of the CME Nova Interest
on the terms set forth in the Transfer Notice, substituting PPF for the
Purchaser.



-18-

--------------------------------------------------------------------------------





 
10.2.9
If no Acquisition Notice is delivered and subject to due observance of Clause
11.1, the CME Parties may transfer the CME Nova Interest to the Purchaser
identified in the Transfer Notice on the terms set forth therein and at a price
not less than set forth therein.




 
10.2.10
Any sale, transfer or other disposal by a CME Party of all or part of its Oldco
Ownership Interest, other than pursuant to a CME Group Transfer, shall include a
sale, transfer or disposal (as appropriate) of all or part (as applicable) of
the CME Loan.



10.3
PPF Transfers




 
10.3.1
Subject to the provisions of Clauses 11 and 12, PPF may not sell, transfer,
grant any security interest over, or otherwise dispose of all or any part of the
PPF Nova Interest at any time prior to the first anniversary hereof.




 
10.3.2
If at any time permitted under this Agreement PPF sells, transfers, grants
security over, or otherwise disposes of its PPF Nova Interest, it may only do so
in respect of 100% of its PPF Nova Interest.


 

 
10.3.3
If PPF wishes to sell, transfer or otherwise dispose of its PPF Nova Interest as
permitted under this Agreement, it shall give notice to the CME Parties of such
intention (a "PPF Transfer Notice"), provided that PPF may only deliver a PPF
Transfer Notice if the Purchaser to be identified therein is a bona fide third
party purchaser not affiliated in any way with the PPF Group.




 
10.3.4
A PPF Transfer Notice shall specify

 

 
(a)
the identity of the Purchaser;




 
(b)
the full terms and conditions of such transfer (direct and indirect);




 
(c)
the price to be paid for the PPF Nova Interest; and




 
(d)
a statement of whether the Purchaser would be interested to acquire 100% of the
TV Nova Group.

 




 
10.3.5
Upon receipt of a PPF Transfer Notice, the CME Parties shall have 20 Business
Days to give written notice to PPF of the CME Parties' intention to acquire the
PPF Nova Interest described in the PPF Transfer Notice (a "CME ME Acquisition
Notice") or to acquire the PPF Nova Interest pursuant to the Call by giving PPF
a Call Notice.




 
10.3.6
If the CME Parties deliver a CME ME Acquisition Notice to PPF, then the CME
Parties and PPF shall within 20 Business Days from the receipt by PPF of the CME
ME Acquisition Notice proceed with the sale and purchase of the PPF Nova
Interest on the terms set forth in the PPF Transfer Notice, substituting the CME
Parties for the Purchaser.



-19-

--------------------------------------------------------------------------------





 
10.3.7
If no CME ME Acquisition Notice is delivered, and no Call Notice is delivered,
PPF may transfer the PPF Nova Interest to the Purchaser identified in the PPF
Transfer Notice on the terms set forth therein and at a price not less than set
forth therein.


 
11
Tag Along and Drag Along Rights


 
11.1
Tag Along Rights


 

 
11.1.1
If the CME Parties gives a Transfer Notice to PPF pursuant to Clause 10.2.5 and
pursuant to such Transfer Notice the CME Parties have agreed to sell 100% of the
CME Nova Interest to a Purchaser, PPF shall have the right to sell 100% of the
PPF Nova Interest to the Purchaser on the terms and conditions specified in the
Transfer Notice (the "Tag Along Right").


 

 
11.1.2
If PPF does not elect to send an Acquisition Notice pursuant to Clause 10.2.7,
and if the conditions set forth in Clause 11.1.1 for the Tag Along Right have
been met, PPF shall have the right to give written notice to the CME Parties
stating the exercise of its Tag Along Right (a "Tag Along Notice") within 20
Business Days of the receipt of the Transfer Notice.


 

 
11.1.3
By delivery of a Tag Along Notice, PPF agrees to sell the PPF Nova Interest on
the terms and conditions in the Transfer Notice. Once delivered, such Tag Along
Notice shall be irrevocable and PPF shall be obligated to deliver the PPF Nova
Interest for sale to the Purchaser.


 
11.2
Drag Along Rights


 

 
11.2.1
If PPF does not elect to send an Acquisition Notice pursuant to Clause 10.2.7,
and if the Purchaser wishes to purchase 100% of the TV Nova Group, and if PPF
has not elected to exercise its Tag Along Right, the CME Parties may require PPF
to sell 100% of the PPF Nova Interest at such price and on such terms and
conditions as specified in the Transfer Notice (the "Drag Along Right").




 
11.2.2
The CME Parties shall exercise their Drag Along Right by specifying such an
election in the Transfer Notice. An election to exercise the Drag Along Right
shall be irrevocable and PPF shall be obligated to deliver its PPF Nova Interest
for sale to the Purchaser.



11.3
Waiver of Drag Along Right and Tag Along Right



Upon the delivery by either PPF or the CME Parties of an Exercise Notice, PPF
shall be deemed to waive its Tag Along Right and the CME Parties shall be deemed
to waive their Drag Along Right.
 
-20-

--------------------------------------------------------------------------------


 
12
Put and Call

 


12.1
Put



At any time from and including the date which is one year after the Closing
Completion Date, PPF shall, subject to the provisions of this Clause 12, have
the irrevocable and unconditional right to cause the CME Parties to purchase the
PPF Nova Interest at the Put Price (the "Put").

 
12.2
Call


 
At any time from and including the Closing Completion Date, the CME Parties
shall, subject to the provisions of this Clause 12, have the irrevocable and
unconditional right to cause PPF to sell to the CME Parties the PPF Nova
Interest at the Call Price (the "Call").

 
12.3
Exercise of Put or Call


 

 
12.3.1
PPF shall exercise the Put by giving written notice (a "Put Notice") of its
exercise to the CME Parties.


 

 
12.3.2
The CME Parties shall exercise the Call by giving written notice (a "Call
Notice") of its exercise to PPF.


 

 
12.3.3
If the CME Parties receive a Put Notice from PPF, the CME Parties shall give
written notice (an "Objection Notice") to PPF within 5 Business Days of the
receipt of such notice of any objections to the exercise of the Put, provided
that the CME Parties may only object to the exercise of the Put on the grounds
that the right and title to the PPF Nova Interest is encumbered.




 
12.3.4
If PPF receives an Objection Notice and such Objection Notice contains valid
grounds for objection it shall not be entitled to exercise the Put.




 
12.3.5
If the grounds for objection specified in the Objection Notice are capable of
remedy, PPF shall remedy any such grounds for objection as soon as practicable.
If, following such a remedy, it wishes to exercise the Put, PPF shall recommence
the process outlined in this Clause 12.3.


 
12.4
Valuation


 

 
12.4.1
Promptly following delivery of a Put Notice and provided that no Objection
Notice has been served, the CME Parties and PPF shall attempt to agree on the
exercise price for the Put. If the CME Parties and PPF are not able to reach
agreement within 20 Business Days following delivery of a Put Notice, the CME
Parties and PPF shall agree on the appointment of an independent investment bank
of recognized international standing with experience in valuing broadcasting
assets for the purposes of determining the value of the TV Nova Group, pursuant
to the provisions of this Agreement (the "Independent Valuer").



-21-

--------------------------------------------------------------------------------





 
12.4.2
The costs incurred in connection with the Independent Valuer conducting the
valuation pursuant to this Clause 12.4 shall be borne 50% by the CME Parties and
50% by PPF.


 

 
12.4.3
The Independent Valuer shall be required to deliver its valuation of the TV Nova
Group within 30 Business Days of its appointment and receipt by it of all the
information relevant to such valuation from the CME Parties or PPF. The
valuation of the Independent Valuer shall, absent of any manifest error, be
final and binding on the Parties.




 
12.4.4
The Independent Valuer shall conduct the valuation by determining the market
value of the equity interest in the TV Nova Group




 
(i)
as on an arm's length sale between a willing seller and a willing buyer,




 
(ii)
disregarding the fact that PPF has a minority interest and minority rights,




 
(iii)
disregarding the effect on value of any pledge of the TV Nova Group's assets for
the benefit of any non-TV Nova Group business if any such pledge has been
created without the prior approval of PPF, and




 
(iv)
with explicit regard for the legal and other risks inherent in the TV Nova
Business at such time.


 
12.5
Completion of Transfer of the PPF Nova Interest


 

 
12.5.1
Completion pursuant to the exercise of:




 
(a)
the Call shall take place within 180 days of receipt by PPF of the Call Notice;
and




 
(b)
the Put shall take place within 180 days of the later of (i) agreement on the
exercise price for the Put pursuant to Clause 12.4.1 or (ii) receipt by the
Parties of the valuation of the TV Nova Group pursuant to Clause 12.4.3,



provided that in either case if completion is to take place pursuant to a PC
Disposal Notice it may be delayed at the CME Parties’ option by 30 Business
Days.
 


 
12.5.2
Within 90 Business Days of the delivery of the Call Notice, the agreement on the
exercise price for the Put pursuant to Clause 12.4.1 or the determination of the
TV Nova Group valuation by the Independent Valuer pursuant to Clause 12.4 (as
the case may be) the CME Parties shall:



-22-

--------------------------------------------------------------------------------


 

 
(a)
inform PPF that they shall pay the Put Price or the Call Price (both as adjusted
pursuant to Clause 12.6) in immediately available funds on completion; or

 


 
(b)
deliver a PC Disposal Notice to PPF.


 

 
12.5.3
If the CME Parties delivers a PC Disposal Notice to PPF:


 

 
(a)
the PPF Nova Interest shall be transferred directly to the purchaser specified
in such notice (the "PC Purchaser") on identical terms and conditions as it
would have been transferred to the CME Parties pursuant to the exercise of the
Put or the Call,




 
(b)
the CME Parties shall undertake to procure that the PC Purchaser shall make
payment of the Put Price or the Call Price (both as adjusted pursuant to Clause
12.6) directly to PPF in lieu of payment by the CME Parties; and




 
(c)
the CME Parties shall undertake to make payment to PPF if the PC Purchaser fails
to make payment or pays less than the Put Price or the Call Price (both as
adjusted pursuant to Clause 12.6).


 
 
12.5.4
Subject to Clause 12.5.1 above, completion of the transfer of the PPF Nova
Interest shall take place on the later to occur of:




 
(a)
the completion of the transfer to the CME Parties or the PC Purchaser (as the
case may be) of PPF's Newco Ownership Interest; and




 
(b)
the completion of the transfer to the CME Parties or the PC Purchaser (as the
case may be) of PPF's Oldco Ownership Interest,



and such date shall be the settlement date (the "Settlement Date").
 


 
12.5.5
Upon the Settlement Date the CME Parties or the PC Purchaser (as the case may
be) shall pay the Put Price or the Call Price (as adjusted in accordance with
this Clause 12) to PPF and such payment shall be made by transfer of immediately
available funds.




 
12.5.6
At least 15 Business Days prior to the Settlement Date, the CME Parties shall
deliver a notice to PPF which:




 
(a)
confirms the amount to be paid,




 
(b)
the basis of such calculation,




 
(c)
confirms that such payment shall be made in immediately available funds on the
Settlement Date; and




 
(d)
requests account details for payment.




 
12.5.7
The transfer of the PPF Nova Interest to the CME Parties or the PC Purchaser (as
the case may be) shall be executed through the means of definitive transfer
agreements and such other documentation as may be required, subject only to
basic warranties as to and liability for corporate authority, ownership, title
and right to sell, and otherwise on an "as is" basis, subject only to applicable
regulatory approvals. The form of transfer agreement shall, to the extent
possible and subject to agreement of any PC Purchaser, be substantially similar
to the form of transfer agreement annexed to the Framework Agreement.

 
-23-

--------------------------------------------------------------------------------


 

 
12.5.8
The rights and title to PPF's Newco Ownership Interest and PPF's Oldco Ownership
Interest shall transfer immediately upon due execution of the relevant transfer
agreement and related documentation and full payment being made pursuant to the
relevant transfer agreement.




 
12.5.9
The CME Parties and PPF shall cause Newco and Oldco to make any required filing
or registration related to any transfer.


 
12.6
Adjustments




 
12.6.1
If at the time PPF exercises the Put or the CME Parties exercise the Call or at
any time thereafter until the relevant Settlement Date, either CME ME or CME Ltd
has any outstanding Claim against PPF for any Losses, the CME Parties shall be
entitled to withhold from the amount payable to PPF pursuant to Clause 12.1 or
Clause 12.2 on the Settlement Date the amount of such Losses claimed by such
party, and the CME Parties shall forthwith pay the withheld amount into an
Escrow Account, pursuant to an Escrow Agreement among the Escrow Bank, the CME
Parties and PPF based on the Escrow Bank’s standard form of agreement. All costs
related to the Escrow Account shall be shared equally by PPF and the CME
Parties. Upon (i) PPF or an affiliate providing adequate security of the type
specified in the Guarantee in the full amount of such Losses, PPF shall be
entitled to receive the sums in the Escrow Account or (ii) a final determination
(whether by agreement of PPF and the CME Parties or completion of the
appropriate procedures specified in the Framework Agreement or other relevant
Transaction Document) that (a) the CME Parties are entitled to recover such
Losses, the CME Parties shall be entitled to receive the sums in the Escrow
Account up to the amount of the Losses finally determined, with PPF being
entitled to receive the remainder, if any, of the sums in the Escrow Account, or
(b) the CME Parties are not entitled to recover such Losses, PPF shall be
entitled to receive the sums in the Escrow Account.



12.7
PPF Waiver



If, during the period commencing on the day after the first anniversary hereof
and up to and including the day falling on the third anniversary hereof, the CME
Parties make any disposal to a PC Purchaser pursuant to Clause 12.5, the CME
Parties shall include in the sale or transfer agreement with the PC Purchaser a
provision that specifies that the PC Purchaser shall have no recourse against
any officer, director or shareholder of PPF or any member of the PPF Group, or
any person that holds an executive or management position in Newco, Oldco or any
of the companies in the TV Nova Group as a PPF appointee or representative
pursuant to Clause 4; provided, however, that nothing herein shall extinguish or
adversely affect the CME Parties' rights under the Framework Agreement to be
indemnified by PPF, including if any CME Protected Party incurs any loss as a
result of a claim by the PC Purchaser for which such CME Protected Party is
entitled to recover from PPF pursuant to an Indemnity Claim.


-24-

--------------------------------------------------------------------------------




12.8
Tax/Accounting Treatment



The Parties agree that if they determine that the transfer and payment
arrangements described herein are not structured properly to optimize the tax
and accounting treatment intended by the Parties, they shall cooperate in good
faith to agree on and implement an alternative structure or make any appropriate
changes to the existing structure. All such changes shall in all material
respects result in maintaining the same balance of commercial and economic
interests of the Parties as existed before making any such changes.


12.9
Extinguishing of Put and Call Rights



The CME Parties shall not exercise the Call and PPF shall not exercise the Put
at any time after the service of a Transfer Notice.


12.10
Resale Protection




 
12.10.1
PPF and the CME Parties agree that if the CME Parties exercise the Call and CME
ME, CME Ltd or one of their affiliates sells 15% or more of the Newco Ownership
Interest and the Oldco Ownership Interest to a third party within the 6 month
period commencing on the date of the Call Notice for a price which is higher
than the Call Price actually paid to PPF, the CME Parties shall pay to PPF such
excess amount net of any costs within 30 Business Days of the completion of such
subsequent sale.




 
12.10.2
PPF and the CME Parties agree that if PPF gives an Acquisition Notice pursuant
to Clause 10.2.8 and PPF or one of its affiliates sells 85% or more of the Newco
Ownership Interest and the Oldco Ownership Interest to a third party within the
6 month period commencing on the date of the Acquisition Notice for a price
which is higher than the acquisition price of the CME Nova Interest, PPF shall
pay to the CME Parties such excess amount net of any costs within 30 Business
Days of the completion of such subsequent sale.


 
13
Termination and Consequences of Termination



13.1
Except for the provisions which this Clause 13 states shall continue in full
force after termination, this Agreement shall terminate:



-25-

--------------------------------------------------------------------------------





 
(a)
when either CME Ltd or CME ME (or their affiliates) cease to hold any CME Nova
Interest (other than pursuant to a CME Group Transfer) or PPF ceases to hold any
PPF Nova Interest;




 
(b)
upon the liquidation, administration, entry into receivership of CME ME, CME Ltd
or PPF, except if this Agreement has been assigned by CME ME, CME Ltd or PPF
pursuant to Clause 18 or by operation of law;




 
(c)
when a resolution is passed by shareholders or creditors or an order made by a
court or other competent body or person instituting a process that shall lead to
Newco or Oldco being wound up and its assets being distributed among Newco's or
Oldco's creditors, shareholders or other contributors; or




 
(d)
when either CME ME, CME Ltd or PPF commits a material breach of this Agreement,
which remains unremedied 60 days after a request by the appropriate
non-breaching Party to remedy the same.


 
13.2
Termination of this Agreement shall not affect the rights and remedies of any
Party arising prior to or as a consequence of termination pursuant to law and
this Agreement.


 
13.3
Clause 5 shall survive termination of this Agreement to the extent and in
accordance with the provisions set out in Clause 5.3 and Clauses 16, 24, 28 and
29 shall survive termination of this Agreement.



13.4
Upon the transfer by CME Ltd of its Newco Ownership Interest as contemplated in
the Transaction Memorandum:




 
(a)
CME Ltd shall cease to be a Party to this Agreement and with due regard to
Clauses 13.2 and 13.3 its rights and obligations hereunder shall terminate; and




 
(b)
the rights and obligations of the continuing Parties to the Agreement shall not
be affected by such termination and the Agreement shall continue to bind the
continuing Parties to such extent and for so long as may be necessary to give
effect to the rights and obligations herein.


 
14
Status of Agreement



14.1
Each Party shall, to the extent that it is able to do so, exercise all its
Voting Rights and other powers in relation to Newco, Oldco and the companies in
the TV Nova Group to procure that the provisions of this Agreement are properly
and promptly observed and given full force and effect according to the spirit
and intention of the Agreement.



14.2
If any provision in the memorandum or articles of association of Newco, Oldco or
any other company in the TV Nova Group conflicts with any provision of this
Agreement, this Agreement shall prevail and the Parties shall procure that the
relevant provision is amended to conform with this Agreement as soon as
reasonably possible.



-26-

--------------------------------------------------------------------------------




14.3
The Parties shall, when necessary, exercise their Voting Rights and any other
rights and powers they have to amend, waive or suspend a conflicting provision
in the memorandum or articles of association to the extent necessary to permit
Newco, Oldco and the TV Nova Group to be administered as provided in this
Agreement.


 
15
Performance by the CME Parties



15.1
Any obligation of the CME Parties hereunder may be satisfied at the election of
the CME Parties by either CME ME or CME Ltd or by both acting jointly or
severally, provided however that:




 
(a)
the CME Parties shall give notice to PPF of such election; and




 
(b)
if one CME Party has failed or is unable to perform such an obligation the other
CME Party shall be responsible for the performance of the obligation.



15.2
Any right accruing to the CME Parties hereunder may be exercised at the election
of the CME Parties by either CME ME or CME Ltd or by both acting jointly or
severally, provided however that:




 
(a)
the CME Parties must give PPF notice of such election; and




 
(b)
PPF shall be entitled to rely on such exercise of rights as binding on the CME
Party otherwise entitled to such exercise pursuant to this Agreement.

 
15.3
(a)
If the CME Parties fail to elect which of them shall satisfy an obligation
hereunder, PPF shall be entitled to treat the CME Parties as jointly and
severally liable for such performance.

 

 
(b)
If the CME Parties fail to elect which them shall be entitled to exercise a
right hereunder, PPF shall be entitled to satisfy its obligations in respect of
such right by performance to either CME Party and such performance shall be
binding on the other CME Party.


 
16
Confidentiality


 
16.1
The Parties shall not divulge or communicate to any person (other than those of
its employees and professional advisers whose province it is to know the same)
or use or exploit for any reason whatsoever this Agreement or the matters
contemplated hereby, or the information disclosed by a Party to any other Party,
and shall use its reasonable endeavors to prevent its employees from so acting.


 
16.2
Notwithstanding the provisions of Clause 16.1 above, any Party may make an
announcement or disclosure concerning this Agreement:



-27-

--------------------------------------------------------------------------------





 
(a)
if required by law or any requirement of any securities exchange or regulatory
or governmental body to which that Party is subject, wherever situated, whether
or not the requirement has the force of law, or




 
(b)
to a Party's or its affiliates' directors, officers, employees, professional
advisers, counsel, rating agencies, and lenders or other providers of funds (a)
who are directly concerned with this Agreement or any related arrangements or
transactions, (b) whose knowledge of such information is essential; and (c) who
by its position or otherwise is under duty to observe confidentiality in dealing
with this Agreement and such related arrangements or otherwise must comply with
the provisions of this Agreement in respect of confidentiality.


 
16.3
The restrictions contained in this Clause 16 shall continue to apply for the
period of three years following the expiration or termination of this Agreement.


 
17
Entire Agreement



17.1
This Agreement and the Framework Agreement constitutes the whole agreement
between the Parties with respect to the subject matter hereof, and supersedes
any arrangements, understanding or previous agreement between them relating to
the subject matter to which it relates.



17.2
Each Party acknowledges that in entering into this Agreement, it does not rely
on, and shall have no remedy in respect of, any statement, representation,
assurance or warranty of any person other than as expressly set out in this
Agreement or the Framework Agreement.



17.3
Nothing in this Clause 17 operates to limit or exclude any liability for fraud.


 
18
Assignments



No Party may assign, or grant any security interest over, any of its rights
under this Agreement or any document referred to in it without the prior written
consent of the other Parties (such consent not to be unreasonably conditioned,
withheld or delayed), except as otherwise provided herein; provided, however,
that CME ME and CME Ltd may effect such an assignment of, or grant any security
interest over, their rights to a non-affiliated financial institution for
purposes of securing financing; provided, however, that such an assignment of,
or a grant of any security interest over, their rights shall not undermine or
frustrate PPF’s rights under this Agreement, and PPF agrees to reasonably
cooperate with CME ME and CME Ltd and their lenders to permit such assignment or
granting of security interest in a manner consistent with this Clause.

 
19
Amendments



This Agreement may be amended or modified only if in writing (including a
writing evidenced by a facsimile transmission) and signed by all of the Parties.
 
-28-

--------------------------------------------------------------------------------


 
20
Variation and Waiver

 
The single or partial exercise of any right, power or remedy provided by law or
under this Agreement shall not preclude any other or further exercise of it or
the exercise of any other right, power or remedy.

 
21
Costs



Each Party shall be liable for its costs and expenses in relation to the
negotiation, preparation, execution and carrying into effect of this Agreement.

 
22
No Partnership



The Parties to this Agreement are not in partnership with each other and there
is no relationship of principal and agent between any of them.

 
23
Third Party Rights



No person who is not a Party to this Agreement shall have any rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce a term of this
Agreement.

 
24
Notices


 
24.1
Form of Notice




 
24.1.1
A notice under this Agreement shall only be effective if it is in writing,
otherwise being deemed null and void.




 
24.1.2
Notices (including accompanying papers) with respect to this Agreement shall be
prepared in the English language or, in respect of accompanying papers,
accompanied by a certified English translation.


 
24.2
Addresses for Notices




 
24.2.1
Notices under this Agreement shall be sent to a Party at its address set forth
on the first page hereof or faxed to the fax number and for the attention of the
individual set out below:


 



 
(a)
if to CME ME

 
to:
71-91 Aldwych

London WC2B 4HN

 
Attn:
General Counsel

 
Fax:
+44 207 430 5403,




 
(b)
if to CME Ltd

 
to:
71-91 Aldwych

London WC2B 4HN

 
Attn:
General Counsel

 
Fax:
+44 207 430 5403,

 
-29-

--------------------------------------------------------------------------------


 
 

 
(c)
if to PPF

 
to:
PPF Consulting a.s.

Na Pankraci 158/121
140 00 Prague 4 -- Pankrac,

 
Attn:
Tomas Brzobohaty

 
Fax:
+420 224 559 229




 
(d)
if to Newco, at its corporate seat specified on the first page hereof, with a
copy to CME ME and PPF, or

 

 
(e)
if to Oldco at its corporate seat specified on the first page hereof, with a
copy to CME ME and PPF.

 

 
24.2.2
Any such notice shall be effective on the date of the fax transmission, provided
that a facsimile-generated confirmation statement is retained by the sender and
delivered to the recipient upon request and that the date of delivery that does
not occur on a Business Day during normal business hours shall be deemed to be
the next succeeding Business Day.




 
24.2.3
Each Party may change its notice details on giving notice to the other Parties
of the change in accordance with this Clause 24. Such change shall become
effective five Business Days following the making of the notice.


 
25
Severance



25.1
If any provision of this Agreement (or part of a provision) is found by any
court or administrative body of competent jurisdiction to be invalid,
unenforceable or illegal, the other provisions shall remain in force.



25.2
If any invalid, unenforceable or illegal provision would be valid, enforceable
or legal if some part of it were deleted or modified, the provision shall apply
with whatever modification is necessary to give effect to the commercial
intention of the Parties.


 
26
Further Assurance



Each Party shall promptly execute and deliver all such documents at its own
cost, and do all such things, as the other Parties may from time to time
reasonably require for the purpose of giving full effect to the provisions of
this Agreement.

 
27
Counterparts



This Agreement may be executed in any number of counterparts, each of which is
an original and which together have the same effect as if each Party had signed
the same document.

 
28
Governing Law and Jurisdiction



-30-

--------------------------------------------------------------------------------




This Agreement shall be governed by and construed in accordance with the laws of
England and Wales.

 
29
Dispute Resolution



Any disputes, claims or controversy arising out of or related to this Agreement,
including any question as to its formation, validity, interpretation or
termination, which cannot be resolved by negotiations between the Parties shall
be settled by arbitration on an ad hoc basis in accordance with the UNCITRAL
Arbitration Rules, by three arbitrators appointed by the Parties or otherwise
appointed by the London Court of International Arbitration in accordance with
such rules. The arbitration shall be conducted in London and all documents and
proceedings shall be in the English language. Any Party shall have the right to
initiate the proceedings.

 
30
Non-Business Days



If any other performance would otherwise be required by the terms of this
Agreement to take place on a day which is not a Business Day, it shall instead
take place on the next Business Day.

 
31
Damages Inadequate



The Parties acknowledge that damages may not be an adequate remedy for any
breach of this Agreement and that action for specific performance, or other
equitable remedy, may be brought.
 
-31-

--------------------------------------------------------------------------------




IN WITNESS HEREOF, this Agreement has been executed and delivered as a deed on
the day and year first above written.



Executed as a deed by:
 
CME MEDIA ENTERPRISES B.V.
     
acting by:
       
/s/ Ana Sljivic
 
Authorized signatory
       
Executed as a deed by:
 
CENTRAL EUROPEAN MEDIA
 
ENTERPRISES LTD.
     
acting by:
       
/s/ Ana Sljivic
 
Authorized signatory
       
Executed as a deed by:
 
PPF (CYPRUS) LTD.
     
acting by:
       
/s/ Miroslav Horsky
 
Authorized signatory
       
Executed as a deed by:
 
CME MEDIA INVESTMENTS S.R.O.
     
acting by:
       
/s/ Milan Cimirot /s/ Radka Doehring
 
Authorized signatory
       
Executed as a deed by:
 
PGT CORPORATION S.R.O.
     
acting by:
       
/s/ Milan Cimirot /s/ Radka Doehring
 
Authorized signatory

 

-32-

--------------------------------------------------------------------------------




SCHEDULE 1
 

TV Nova Executive Committee


1.
Constitution of TV Nova Executive Committee



The TV Nova Executive Committee shall initially consist of 5 representatives of
the shareholders of the TV Nova Group (the "Shareholder Representatives").


2.
Appointment of the Shareholder Representatives


 

 
(a)
CME ME shall have the right to appoint and remove 3 Shareholder Representatives
and PPF shall have the right to appoint and remove 2 Shareholder Representative.
The initial Shareholder Representatives appointed by CME ME are Adrian Sarbu,
Marina Williams and Robert Burke, and the initial Shareholder Representatives
appointed by PPF are Jiri Smejc and Ales Minx.




 
(b)
CME ME and PPF may only change their respective Shareholder Representatives by
giving written notice to each other of such change and complying with the
provisions of Clause 15 (Confidentiality).


 

 
(c)
The chairman of the TV Nova Executive Committee (the "Committee Chairman") shall
be appointed by the TV Nova Executive Committee on the basis of a simple
majority of votes of those Shareholder Representatives present at the first
meeting of the TV Nova Executive Committee for a period of 1 year. At the end of
that term the TV Nova Executive Committee shall re-elect the incumbent or elect
a new Committee Chairman in accordance with this paragraph 2.




 
(d)
For as long as CME Ltd retains a Newco Ownership Interest, the Shareholder
Representatives appointed by CME ME shall be deemed to also be representatives
of CME Ltd.



3.
Reduced Shareholdings


 

 
(a)
Subject to 3 (b) below, if at any time after the date of this Agreement, the
Newco Ownership Interest and Oldco Ownership Interest owned by PPF is reduced to
less than 15% of the entire issued and outstanding Newco Ownership Interest and
Oldco Ownership Interest, PPF shall not have the right to appoint any
Shareholder Representatives.




 
(b)
PPF’s right to appoint Shareholder Representatives shall not be in any way
affected by the capital increase and share issue of Newco as contemplated in the
Transaction Memorandum.


 
4.
Shareholder Representative Proxies




 
(a)
A Shareholder Representative may appoint another person to represent him and to
act on his behalf at any meeting of the TV Nova Executive Committee, provided
that a person so appointed shall not be entitled to act at any such meeting on
behalf of the Shareholder Representative who appointed him if the Shareholder
Representative who appointed him is himself present at that meeting.



-33-

--------------------------------------------------------------------------------





 
(b)
An appointment made under this paragraph 4:




 
(i)
shall not have effect unless notice thereof is given in writing to the Committee
Chairman by the Shareholder Representative making the appointment;




 
(ii)
may only be in respect of a particular meeting or meetings specified in advance
in the notice of appointment; and




 
(iii)
may be revoked at any time by notice in writing given to the Committee Chairman
by the Shareholder Representative making the appointment.


 
5.
Convening a Meeting of the TV Nova Executive Committee


 
A meeting of the TV Nova Executive Committee shall be held at least quarterly
and additional meetings may be convened by the Committee Chairman within thirty
(30) days of a request by CME ME, CME Ltd or PPF. 


6.
Conduct of Business




 
(a)
Unless otherwise agreed to by all of the Shareholder Representatives, meetings
of the TV Nova Executive Committee shall take place at the date and time
determined by the Committee Chairman.


 

 
(b)
Unless waived by all the Shareholder Representatives, not less than 7 Business
Days' notice of all meetings of the TV Nova Executive Committee shall be given
to each Shareholder Representative, together with an agenda of the business to
be transacted at such meeting.


 
7.
Decisions


 

 
(a)
Decisions of the TV Nova Executive Committee shall be adopted on the basis of a
simple majority being in favor of the relevant proposal, provided however that
decisions which relate to Minority Rights shall only be adopted if PPF’s
Shareholder Representatives agree.




 
(b)
Each of the Parties shall exercise their respective rights and powers (including
their Voting Rights) to ensure that the decisions of the TV Nova Executive
Committee are implemented and adhered to by the TV Nova Group and by Newco and
Oldco.



-34-

--------------------------------------------------------------------------------




SCHEDULE 2
 

Procedural Rules for Executive Directors of Newco/Oldco
 
1.
Newco/Oldco (hereinafter, the "Company") shall have three (3) Executive
Directors. Two (2) Executive Directors shall be elected by the General Meeting
of the Company from among the candidates proposed in writing by CME ("CME
Directors") and one (1) Executive Director from among the candidates proposed in
writing by PPF ("PPF Director").



2.
The Executive Directors shall make decisions on the Company’s business
management. Such decisions shall be made at the meetings of the Executive
Directors which shall be held at least quarterly. The term, agenda and venue of
the meeting of Executive Directors shall be agreed by all of the Executive
Directors or announced by any of the Executive Directors by at least five (5)
Business Days’ written or oral notice, unless all of the Executive Directors
agree otherwise. Except as set forth otherwise herein, the quorum for any
meeting of the Executive Directors shall be not less than two (2) directors
attending, at least one being a CME Director and the other a PPF Director,
provided, however that:




 
(a)
if the PPF Director gives to the CME Directors prior notice that he/she cannot
for any reason be available at the meeting, the substitute meeting of the
Executive Directors shall take place on term and venue agreed by all of the
Executive Directors or, if such agreement is not reached, such meeting shall be
convened by a CME Director by at least three (3) Business Days’ written or oral
notice and the quorum of such meeting shall be not less than one (1) Executive
Director attending, at least one being a CME Director; and




 
(b)
if the PPF Director does not attend the meeting without giving the CME Directors
prior notice that he/she cannot be available at the meeting, the substitute
meeting of the Executive Directors shall take place immediately following the
inquorate meeting and the quorum of such substitute meeting shall be not less
than one (1) Executive Director attending, at least one being a CME Director.



Decisions of the Executive Directors shall be adopted by simple majority of the
Executive Directors attending the meeting. If less than 3 Executive Directors
are attending the meeting and a decision is made by two (2) Executive Directors
of whom one is a CME Director and the other one the PPF Director, the CME
Director shall have the right to cast a deciding vote. If only one CME Director
attends a substitute meeting in accordance with paragraphs (a) or (b) above,
he/she shall be solely authorized to make any decisions within the powers of the
Executive Directors.


3.
In the event that one of the CME Directors dies, resigns, or is recalled, or
his/her term of office (if any) terminates, and there is only one CME Director
remaining in the office because a new CME Director has not yet been elected by
the General Meeting, the quorum for any meeting of the Executive Directors shall
be not less than two (2) Executive Directors attending, at least one being a CME
Director and the other a PPF Director, provided, however that:

 
-35-

--------------------------------------------------------------------------------


 

 
(a)
if the PPF Director gives to the remaining CME Director prior notice that he/she
cannot for any reason be available at the meeting, a substitute meeting of the
Executive Directors shall be scheduled, the term and venue to be agreed by the
Executive Directors or, if such agreement is not reached, such meeting shall be
convened by the CME Director with at least three (3) Business Days’ written or
oral notice and the quorum of such meeting shall be not less than one (1)
director attending, at least one being a CME Director who shall be solely
authorized to make any decisions within the powers of the Executive Directors;
and




 
(b)
if the PPF Director does not attend the meeting without giving to the remaining
CME Director prior notice that he/she cannot be available at the meeting, the
substitute meeting of the Executive Directors shall take place immediately
following the inquorate meeting and the quorum of such substitute meeting shall
be not less than one (1) director attending, at least one being a CME Director
who shall be solely authorized to make any decisions within the powers of the
Executive Directors.



4.
In the event that the PPF Director dies, resigns, or is recalled or his/her term
of office (if any) terminates, and there is no PPF Director remaining in the
office because a new PPF Director has not yet been elected by the General
Meeting, the quorum for any meeting of the Executive Directors shall be not less
than one (1) Executive Director attending, at least one being a CME Director who
shall be solely authorized to make any decisions within the powers of the
Executive Directors.



5.
In the event that more than one of the Executive Directors die, resign, or are
recalled, or their terms of office (if any) terminate, and there is only one
Executive Director remaining in the office because a new Executive Director has
not yet been elected by the General Meeting the following provisions shall
apply:




 
(a)
If such Executive Director is a CME Director, he shall be solely authorized to
make any decisions within the powers of the Executive Directors and his powers
and to act on behalf of the Company; and




 
(b)
If such Executive Director is the PPF Director, he shall be authorized to make
any decisions within the powers of the Executive Directors and his powers and to
act on behalf of the Company only at the instruction of the General Meeting,
always subject, however, to the fiduciary duty and managerial care of such
director and in compliance with the Commercial Code and any other relevant
applicable law.



-36-

--------------------------------------------------------------------------------




6.
Meetings of the Executive Directors may be conducted by telephonic communication
so that the Executive Directors attending such meetings shall all be able to
hear and speak to each other even through not all shall be physically present in
the same location. Any resolutions adopted during such meetings shall be
confirmed in writing and signed by each of the Executive Directors who
participated in such meeting.



7.
Proceedings of the Executive Directors’ meeting and the decisions made on the
occasion shall be recorded. The minutes shall always be signed by at least one
of the CME Directors and the minutes clerk. Any of the Executive Directors may
demand that a differing view he/she may possibly have shall be recorded in the
minutes. 

 
-37-

--------------------------------------------------------------------------------